The plaintiff in error was convicted of murder in the second degree in the Circuit Court of Dade County, Florida. On writ of error sued out from the judgment of the Circuit Court to this Court, in an opinion rendered October 22nd, A.D. 1929 (Dieterle vs. State, 98 Fla. 739; 124 So. 47) the judgment of the trial court was reversed. On February 20th A.D. 1930 an information was filed against the plaintiff in error in the Criminal Court of Record in Dade County, charging him with the crime of murder in the second degree of which offense he was convicted upon a trial had in the Criminal Court of Record. From the judgment of conviction in the Criminal Court of Record, the case is again before us on writ of error.
Seventeen errors were assigned, sixteen of which are urged in the voluminous brief of plaintiff in error. In his sixth and seventh assignments of error he contends that the trial court erred in permitting the court reporter, over the objection of the plaintiff in error, to testify from shorthand notes as to part of the testimony given at a *Page 80 
former trial in another court, by plaintiff in error, and that the trial court erred in denying the motion to strike such testimony from the consideration of the jury. The plaintiff in error did not testify in the trial in the Criminal Court of Record.
It was urged before the trial court that such testimony of the court reporter was inadmissible, as there had been no proof by the State of the corpus delicti introduced, and that until proof of the corpus delicti was made, no admissions or confessions of the accused should be admitted in evidence. There were many other grounds urged against the admission of such testimony which are unnecessary for us to consider. Neither is it necessary for us to consider other assignments of error.
Admissions and confessions of the accused should not be admitted until proof of the corpus delicti is made. Confessions alone are not sufficient proof of corpus delicti.
    (Tucker vs. State, 64 Fla. 518; 59 So. 941. Lambright vs. State, 34 Fla. 564; 16 So. 583. Gantling vs. State, 41 Fla. 587; 26 So. 733.)
The corpus delicti can not be proven solely by a confession or admission. Holland vs. State, 39 Fla. 178; 22 So. 298.
The testimony of the court reporter given by reading from his stenographic notes of a part of the testimony given at a former trial of the accused was the only evidence which tended to identify the dead body of Ollie Glass, whom plaintiff in error was charged to have murdered, and the only evidence which tended to prove that death resulted from the acts of any person other than the deceased. In homicide cases the corpus delicti consists of three component elements: (1) the fact of death; (2) the criminal agency of another person as the cause thereof; *Page 81 
and (3) the identity of the deceased person. Lee vs. State,96 Fla. 59; 117 So. 699. If the testimony of the reporter had been excluded the proof of the State would be entirely lacking to establish the identity of Ollie Glass as the deceased and would be entirely lacking in showing any criminal agency of another as the cause of death. The proof of the State showed that the dead body of an unidentified person was found on the bay-shore in Dade County in a partly decomposed condition; that the vultures had eaten away the face, leaving the skull almost bare. There was no testimony which showed the cause of death, or tended to show that death was caused by the criminal agency of another, adduced either before or after the admission of the testimony of the court reporter. This Court has held in the case of Lee vs. State, supra, that in homicide cases, when proof of the corpus delicti rests upon circumstances and not upon direct proof, it must be established by the most convincing, satisfactory and unequivocal proof compatible with the nature of the case, excluding all uncertainty or doubt. Like every other essential element of the offense, the corpus delicti must be proven beyond a reasonable doubt, by evidence of the character mentioned. And no such proof was made by the State in this case other than the testimony of the court reporter, it was error to allow the court reporter, over objections, to testify as to admissions of the plaintiff in error, and as no evidence was subsequently offered by the State to correct said error, the judgment of the trial court should be reversed.
Reversed.
WHITFIELD, P.J., AND TERRELL, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
DAVIS, J. disqualified. *Page 82